Citation Nr: 0600612	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected Type-II diabetes mellitus, 
evaluated as 20 percent disabling from June 8, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO), which established 
service connection for Type-II diabetes mellitus and assigned 
a 20 percent evaluation for that disability effective from 
June 8, 1990.

In April 2003, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  In 
December 2003, the Board remanded the veteran's appeal for 
further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  For the period from June 8, 1990, to June 5, 1996, the 
veteran's diabetes mellitus was not manifested by evidence of 
moderately severe symptoms including large insulin dosage, 
restricted diet, and careful regulation of his activities.

2.  For the period from June 6, 1996, to September 16, 2004, 
the veteran's diabetes mellitus was not manifested by 
evidence of insulin use, restricted diet, and regulation of 
activities.

3.  For the period from September 17, 2004, the veteran's 
diabetes mellitus has been manifested by evidence of insulin 
use, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  For the period from June 8, 1990, to June 5, 1996, the 
veteran did not meet the criteria for a rating in excess of 
20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1995); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.27 (2005).

2.  For the period from June 6, 1996, to September 16, 2004, 
the veteran did not meet the criteria for a rating in excess 
of 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.27, 4.119, Diagnostic Code 7913 (2005).

3.  For the period from September 17, 2004, the veteran met 
the criteria for a 40 percent evaluation for diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.27, 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the VA 
correspondence dated in July 1990, March 2003, January 2004, 
August 2004, the Board remand dated in December 2003, the 
statement of the case dated in April 2002, and supplemental 
statement of the case dated in June 2005, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all identified and relevant postservice 
records, including his treatment records from Raymond L. 
Bell, M.D., and the Mobile, Biloxi, and Tuskgee VA Medical 
Centers.  The record also shows the veteran was afforded VA 
examinations in August 2002 and September 2004 to obtain 
medical opinions as to the severity of his disability.  

The Board recognizes the fact that the Court has held that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, VA issued the first VCAA 
letter after the adverse rating decision in October 2001.  
The Court explained in Pelegrini, however, that a failure of 
an agency of original jurisdiction (AOJ) (in this case, the 
RO) to give a claimant the notices required under the VCAA 
prior to an initial unfavorable adjudication of the claim 
does not require the remedy of voiding the AOJ action.  
Indeed, any failure to provide a timely notice is cured 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As the 
veteran has been provided that meaningful opportunity, the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran contends that his diabetes mellitus is manifested 
by increased adverse symptomatology that entitles him to 
higher evaluations.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In an October 2001 rating decision, the RO granted service 
connection for Type-II diabetes mellitus and rated it under 
38 C.F.R. § 4.119, Diagnostic Code 7913, as 20 percent 
disabling, effective from June 8, 1990. 

In this regard, in June 1996 the schedular criterion by which 
diabetes mellitus is rated changed.  See 61 Fed. Reg. 20446 
(May 7, 1996).  The new rating criteria became effective June 
6, 1996.  Id.  The April 2002 statement of the case first 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for rating diabetes mellitus prior to June 5, 1996, 
and only the new rating criteria for rating diabetes mellitus 
from June 6, 1996.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Moreover, given the results of the September 17, 
2004, VA examination the Board will add a third time period 
to its analysis.

The Period from June 8, 1990, to June 5, 1996

The Board will first consider whether the veteran was 
entitled to a rating in excess of 20 percent for his diabetes 
mellitus under the old criteria for the period from June 8, 
1990, to June 5, 1996.

During this time, a 40 percent rating was warranted when 
there was moderately severe diabetes mellitus which required 
large insulin dosage, restricted diet, and careful regulation 
of activities, i.e., avoidance of strenuous occupational and 
recreational activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1995).  

After carefully reviewing the veteran's claim files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for diabetes mellitus 
during this time period.  

In this regard, VA hospitalization summaries dating back to 
March 1990, show the veteran's diabetes mellitus being 
treated with insulin and a restricted diet pre-March 1991 and 
show his diabetes mellitus being controlled by diet alone 
post-March 1991.  See VA hospitalization summaries for the 
periods from March to April 1990, February to March 1991, 
October 1990, February to March 1991, March 1992, July to 
August 1992, October 1994, and February to March 1995.  

However, these records are devoid of any evidence that the 
veteran's diabetes mellitus required the "careful regulation 
of his activities."  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1995).  The paucity of disabling symptoms found in 
the record leads the Board to conclude that a rating in 
excess of 20 percent for diabetes mellitus was not warranted 
for the period from June 8, 1990, to June 5, 1996.

The Period from June 6, 1996, to September 16, 2004

As to whether the veteran is entitled to a rating in excess 
of 20 percent for diabetes mellitus under the new rating 
criteria for the period from June 6, 1996, to September 16, 
2004, effective June 6, 1996, a 40 percent rating is 
warranted when the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).  And, a 60 percent 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

After carefully reviewing the veteran's claim files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for diabetes mellitus 
during this time period.

In this regard, VA and/or private treatment records, show the 
veteran's periodic complaints and/or treatment for diabetes 
mellitus.  See VA treatment records dated in February 2001 
and January 2002; private treatment records from Dr Bell 
dated from July 1997 to April 2003.  The more contemporaneous 
of these VA treatment records show the veteran's diabetes 
mellitus being treated with insulin.  Id.  On at least one 
occasion, the VA records show the veteran being treated for 
diabetic foot lesions.  See VA treatment record dated in 
October 2000. 

Similarly, at the August 2002 VA examination, the veteran 
reported that he restarted taking insulin two years earlier.  
He also reported that he treated his diabetes mellitus with 
oral medication and by watching his diet.  He thereafter 
reported having problems with mild hypoglycemic reactions.  
However, he denied having any problem with restricted 
activities, ketoacidosis, or adverse vascular, cardiac, or 
neurological symptomatology.  He sees his doctor every four 
months.  Examination was normal, except for slightly impaired 
peripheral pulses.  The diagnosis was diabetes mellitus, 
fairly controlled with medication, with no significant 
complications.

Tellingly, nowhere in the record, during this time period, is 
it shown that the veteran's diabetes mellitus required 
insulin, restricted diet, and regulation of activities.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  Therefore, 
the Board concludes that a rating in excess of 20 percent for 
diabetes mellitus was not warranted for the period from 
June 6, 1996, to September 16, 2004.

The Period from September 17, 2004

As to whether the veteran is entitled to a rating in excess 
of 20 percent for diabetes mellitus under the new rating 
criteria for the period from September 17, 2004, the Board 
notes at the September 17, 2004, VA examination it was noted 
that the veteran took insulin and was on an 1800-calorie 
diet.  Moreover, after an examination in which he was 
diagnosed with uncontrolled diabetes mellitus, it was opined 
that, while the veteran could do activities of daily living, 
he gets tired easily and "cant do yard work [and] cant walk 
long."  

Therefore, because the veteran's diabetes mellitus requires 
insulin, restricted diet, and regulation of activities, after 
resolving reasonable doubt in the claimant's favor, the Board 
finds that a 40 percent rating for diabetes mellitus is in 
order.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  This 
is true throughout this period of time.  Fenderson.  

As to whether a higher evaluation is warranted, the Board 
notes that the record is negative for episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).  In fact, at the September 2004 VA examination the 
veteran denied ever having a problem with ketoacidosis and, 
while he reported having a problem with hypoglycemic 
reactions, he also reported that it had never required 
hospitalization.  Accordingly, the Board finds that 
throughout this period of time the veteran's diabetes 
mellitus was not productive of disability warranting a rating 
in excess of 40 percent.

Conclusion

The Board, in reaching these conclusions, has considered the 
veteran's and his representative's written statements to the 
RO and the claimant's personal hearing testimony.  However, 
while a lay witness can report the visible symptoms or 
manifestations of a disease or disability, beliefs as to its 
current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which they are not shown to posse, may provide 
evidence requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As to the first two time periods above, the Board also 
considered the doctrine of 


reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, these claims must be denied.


ORDER

For the period from June 8, 1990, to June 5, 1996, a higher 
evaluation for diabetes mellitus is denied.

For the period from June 6, 1996, to September 16, 2004, a 
higher evaluation for diabetes mellitus is denied.

For the period from September 17, 2004, a 40 percent 
evaluation for diabetes mellitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


